Citation Nr: 1734748	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(o) (West 2014).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which denied SMC at the "o" level. 

In August 2015 the Board remanded the issue entitlement to SMC at the "o" level in light of the Veteran's assertions that the "o" level was warranted, the fact that the criteria for the "o" level involves an entirely different set of criteria than the set of requirements regarding the matter granted at that time, and the fact that additional evidentiary development was necessary on the matter of entitlement to SMC at the "o" level.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required for the Veteran's claim for entitlement to SMC at the "o" level. 

In August 2015, the Board remanded the issue for additional evidentiary development.  Specifically, the Board instructed the RO to provide the Veteran with the appropriate VA examination of his service-connected disabilities in an effort to assist in determining whether he is entitled to a higher rate of SMC.  The examiner was instructed to review the complete electronic claims file, particularly to include the November 2012 letter from Dr. H.K.W., and provide an opinion as to whether the Veteran has the functional equivalent of loss of use of his left hand.  

Additionally, the Board instructed the RO to provide a VA eye examination to assess the current severity of his service-connected eye disability, with reference to visual acuity and peripheral field of vision for both the service-connected eye as well as the non-service-connected eye.

Here, the Board finds that the Veteran was afforded the appropriate VA examinations in March 2016, however, in the examiner's assessment of the Veteran's left hand disability, the examiner failed to address the opinion provided by the Veteran's private orthopedic surgeon, Dr. H.K.W., and failed to provide the requisite visual field testing to the Veteran's service-connected eye and non-service connected eye.  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination or addendum opinion of his service-connected disabilities in an effort to assist in determining whether he is entitled to a higher rate of SMC.

The examiner is asked to review the complete claims file, particularly to include the November 2012 letter from Dr. H.K.W.  Specfically, the examiner should assess Dr. H.K.W. statements that:

"the Veteran has problems with his CMC joint with a positive adduction, positive abduction and positive grind test, and that the Veteran's CMC joint is totally destroyed, lateral displacement of the metacarpal and significant degenerative change.  X-rays taken confirmed the clinical impression with advanced destruction of the CMC joint, lateral displacement, toe of the boot, osteophyte formation, broken off osteophytes and a CMC joint that probably will require attention somewhere along the way."

After review of this opinion the examiner should provide an opinion as to whether the Veteran has the functional equivalent of loss of use of his LEFT hand.  For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or with use of a suitable prosthetic appliance. 

This determination should be made on the basis of the actual remaining function of the hand, and whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.

2.  Provide the Veteran with a VA eye examination to assess the currently severity of his service-connected eye disability, with reference to visual acuity and peripheral field of vision for both the service- connected eye as well as the non-service-connected eye.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to a higher level of SMC, with consideration of whether his service-connected disabilities result in loss of use of both hands and blindness in both eyes, with consideration of the "paired organ and extremity rule" under 38 C.F.R. § 3.383.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




